Citation Nr: 1409903	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-36 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 1957.  He died in November 2008; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional evidence pertinent to the claim on appeal.

This claim was previously denied by the Board in June 2011; the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  Subsequently, the Court vacated the Board's decision and remanded the claim.  


FINDINGS OF FACT

1.  The Veteran died in November 2008 from undetermined natural causes due to or a consequence of a massive gastrointestinal (GI) hemorrhage.

2.  At the time of the Veteran's death, service connection was in effect for major affective disorder with generalized anxiety disorder.

3.  In September 2013, a staff gastroenterologist at the Salisbury, North Carolina, VA Medical Center stated that Citalopram has a less than one percent risk of causing gastrointestinal bleeding.  This, in combination with the extra protection of his gut from Ranitidine, made it very unlikely that the cause of the Veteran's death was related to his service-connected major affective disorder or any medication.  

4.  In a December 2013 private medical opinion provided, within a reasonable degree of medical certainty and beyond an as likely as not standard, that the Veteran's history was compatible with an upper GI hemorrhage and that the Citalopram used to treat his service-connected anxiety disorder combined with the Naproxen he took to treat osteoarthritis produced a synergistic effect that caused the GI bleed and, ultimately, the Veteran's death.

5.  There is an approximate balance of positive and negative evidence as to whether the Veteran's service-connected psychiatric disorder had a material causal role in his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


